United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                             June 15, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-40759
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

                          MARK CHARLES LARKIN,

                                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                     USDC No. 4:05-CR-206-ALL
                        --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Mark Charles Larkin was convicted by a jury and sentenced to

a total of 78-months of imprisonment for possessing with the intent

to   distribute      methamphetamine,    in     violation    of      21     U.S.C.

§ 841(a)(1), and being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1).           He now appeals.

     Larkin argues that the district court erred in denying his

motion to suppress the evidence seized following the execution of

a search warrant at his residence.          As the affidavit submitted in

support   of   the   search   warrant   was    more   than   a   “bare      bones”

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
affidavit, the officers who executed the warrant relied on it in

good faith, and the evidence was admissible.                See United States v.

Satterwhite, 980 F.2d 317, 320-21 (5th Cir. 1992).                 The district

court did not err in denying Larkin’s motion to suppress.

     Larkin    also   challenges   the       sufficiency      of   the   evidence

supporting both of his convictions.                Viewing the evidence in the

light most favorable to the verdict, we have determined that a

rational    trier   of   fact   could       have    found   that   the   evidence

established Larkin’s guilt beyond a reasonable doubt as to both

offenses.     See United States v. McKnight, 953 F.2d 898, 901-03 &

n.3 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.




                                        2